Affirmed and Memorandum Opinion filed August 11, 2005








Affirmed and Memorandum Opinion filed August 11, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01081-CV
____________
 
IN THE MATTER
OF J.J., III
 
 

 
On Appeal from the
313th District Court
Harris County,
Texas
Trial Court Cause No.
03-07083J
 

 
M E M O R A N D U M   O P I N I O N
Appellant, J.J., III, a juvenile, was found by a jury to have
engaged in delinquent conduct by committing aggravated sexual assault of a
child.  Punishment was assessed at five
years probation.  Appellant filed a
timely notice of appeal.




Appellant=s court‑appointed counsel has filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting
a professional evaluation of the record and explaining why there are no
arguable grounds of error on appeal. Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  It is
settled that the Anders doctrine also applies in juvenile matters.  See In Re D.A.S., 973 S.W.2d 296, 299
(Tex. 1998) (extending Anders procedures to juvenile delinquency
proceedings based, in part, on quasi‑criminal nature of proceedings).
A copy of counsel's brief has been delivered to appellant and
to his father, and both have been advised that appellant has the right to file
a pro se brief.  More than forty-five
days have elapsed and no pro se brief has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 11, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson. 
Do Not Publish C Tex. R. App. P. 47.2(b).